DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	 	Claims 2-3, 6, 9, 13, 16 and 20 have been currently amended.
Claims 2-21 have been examined in this application.
This communication is the first action on the merits. 

Continued Examination under 37 CFR 1.114
3.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.

Response to Arguments
4. 		Applicant’s Claim Objection arguments, see page 9, filed on 02/02/2021, with respect to the Claim Objection of Claim 3 have been fully considered and is persuasive. 
Therefore, the Claim Objection to Claim 3 is withdrawn.
5.		Applicant’s arguments, see page 10, filed on 02/02/2021, with respect to the 35 U.S.C. § 112 (a) Claim Rejections for Claims 2-21 have been fully considered and is persuasive. 
		Applicant has deleted the last limitation in Independent Claims 2, 9 and 16 which featured “reversion interactive control” which previously lacked written description.
		Therefore, the 35 U.S.C. § 112 (a) Claim Rejections for Claims 2-21 are withdrawn.
6.		Applicant’s arguments, see pages 9-10, filed on 02/02/2021, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 2-21 have been fully considered and is not persuasive. 
Therefore the 35 U.S.C. § 101 rejection of Claims 2-21 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.
7.		Applicant’s arguments, see pages 10-12, filed on 02/02/2021, with respect to the 35 U.S.C. § 103 Claim Rejections for Claims 2-5, 9-12 and 16-19 have been fully considered and is not persuasive. 
The 35 U.S.C. § 103 rejection of Claims 2-5, 9-12 and 16-19 from the previous final office action dated 09/02/2020 is amended according to a new grounds of rejection. Therefore this argument is moot.

Response to Amendments
8.		Applicant’s amendment filed on 02/02/2021 necessitated new grounds of rejection in this office action.

Response to 35 U.S.C. § 101 Arguments
9.		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 2-21 have been fully considered but they are found not persuasive (see Applicant Remarks, Pages 9-10, dated 02/02/2021).
Argument #1:
Applicant argues that the claims do not recite an abstract idea, law of nature, or natural phenomenon under step 2A prong one of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 9-10, dated 02/02/2021). Examiner respectfully disagrees.
Examiner maintains that these abstract idea limitations (as identified below in the 35 U.S.C. 101 analysis section), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions). Accordingly it appears that what is argued here is an improvement in the business process itself, as an entrepreneurial objective, [argued here as “identifying and assigning tasks using attributes associated with a plan of a plan graph network”], which is not a clear and deliberate technological solution improving the computer itself or another technological field (see comparison to the unpersuasive argument in “Versata  Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306” p.1701 3rd to last ¶).
In this instant case, the claims follow a similar ineligibility path as those in “Elec. Power Grp”, because Appellant merely asserts computation advances to already abstract concepts to  “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739” hereinafter “Elec. Power Grp” page 1742 ¶3 citing “Enfish, 822 F.3d at 1335-36” and “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
Simply said the claims’ focus is not on an improvement in computers as tools, but rather on independently identified abstract ideas that use computers as tools to aid the above abstract process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit, 119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350”, p.1742 ¶3 last sentence),  or used in conjunction with computer tools (similar to “Synopsys, Inc. v. Mentor Graphics Corp. , U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 17, 2016, 2016 BL 344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
Secondly, “claiming the improved speed or efficiency inherent with applying the abstract on a computer” does not provide an inventive concept (see MPEP § 2106.05 (f)) -> Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Also from MPEP § 2106.05 (a), “the Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where the purported improvements comes solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality” (emphasis added).  See FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017).
Even assuming arguendo that a present a discussion user interface to a set of users associated with a plan represented in the plan graph network cannot be performed in the human mind, Examiner maintains that this still is interpreted as a certain method of organizing human activity which includes cover performance of their limitations as managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions). Additionally, see for example MPEP § 2106.04(a)(2)III which does not relegate the mental process to only pen and paper but broadly refers to physical aids. This is similar to MPEP § 2106.04(a)(2) II which analogously admits that certain activities between a person and computer fall within "Certain methods of organizing human activity" grouping. This 
Examiner also refers Applicant to October 2019 Update: Subject Matter Eligibility document. “Claims can recite a mental process even if they are claimed as being performed on a computer.  Suggestions were made that an examiner should determine that a claim, when given its broadest reasonable interpretation, recites a mental process only when the claim is performed entirely in the human mind. After consideration, this suggestion will not be adopted, and the current “mental processes” grouping in the 2019 PEG will be retained, since it is consistent with current case law. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).” 
In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. By way of example, examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer (e.g., see Applicant’s Specification ¶ [0080-0081]), 2) in a computer environment (e.g., see Applicant’s Specification ¶ [0078-0080]) or 3) is merely using a computer as a tool (e.g., see Applicant’s Specification ¶ [0024] denoting “user interfaces and graphical representations of programs interacting with models and modeling tools and services provided” & see Applicant’s Specification ¶ [0026-0027] “software-based tools indicated as 115, 120, 130, 215, etc…”) to perform the concept. In these situations, the claim is considered to recite a mental process.
Furthermore, regarding considering whether or not the claims contain “improvement in the functioning of a computer or an improvement to other technology or technical field section”, the October 2019 Update: Subject Matter Eligibility document states: “The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, “if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.” Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure 
According to the BRI of the claims in view of the specification, Applicant has not demonstrated technically “how” the utilizing a discussion user interface how the software is able to (1) “automatically associated the task with the plan based on an evaluation of the discussion data”, (2) “automatically associate the attributes with the plan” and (3) “automatically determine a user to complete the task” and (4) “automatically recalculate a value for the attribute value to obtain a recalculated attribute value and refresh the plan graph network”. For example, Applicant has not integrated or provided any additional hardware or software elements per each of the “automatic steps” in Independent Claims 2, 9 and 16 other than the “processing logic” to explain how these steps occur “automatically” to differentiate these steps away from a user being able to complete the tasks on a computer through pushing controls to associate attribute values with a business plan or business model on a graphical user interface or discussion user interface computer environment. Examiner suggests to Applicant to provide more technical details by tying into Independent Claims 2, 9 and 16 how the “monitored tags” are embedded on the user interface and are utilized with the attributes and business models and also adding in the hardware and/or software elements as additional elements in each “automatic” step shown in Independent Claims 2, 9 and 16.
Therefore based on the rationale elucidated above, the claims of Applicant’s claimed limitation recite mere instructions to apply judicial exceptions (see MPEP § 2106.05 (f)) which include: (1) the use of software to tailor information and provide it to the user on a generic computer & (2) invoking computers or other machinery merely as a tool to perform tasks or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., “Certain Methods of Organizing Human Activities” Grouping), which therefore does not constitute either an integration into a practical application nor does it provide significantly more than the judicial exception. 
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 2-21 are rejected under 35 U.S.C. § 101 because the claimed invention 

Claim Rejections - 35 USC § 101
10.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 2-21 shown below.

11.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12.		Claims 2-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 2-21 are each focused to a statutory category namely a “system” or “machine” (Claims 2-8), a “non-transitory machine-readable medium” or an “article of manufacture” (Claims 9-15) and a “method” or “process” (Claims 16-21). 
Step 2A Prong One: Independent Claims 2, 9 and 16 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“”;
“:”;
“receiving, a set of source data including a set of internal source data and a set of external source data, the set of source data including entity data and relationship data indicating associations between entities included in the entity data”;
“generating, an entity graph network including a plurality of nodes representing each of the entities and links between the nodes based on the relationship data”;
“receiving, a set of plan data, the set of plan data including attributes and measures”;
generating, a plan graph network for an entity of the entity graph network using the attributes and the measures, the plan graph network being assigned a first version identifier”;
“presenting a discussion  to a set of users associated with a plan represented in the plan graph network”;
“retrieving a set of discussion data from posts submitted via the discussion 
“identifying, a task to be completed to modify an attribute value of the attributes”;
“
“based on the association of the task with the plan, 
“identifying, a task to be completed to modify an attribute value of the attributes”;
“ determining, a user to complete the task  defined in the plan, wherein the user is determined to be related to an entity of the entities based on an evaluation of the plurality of nodes and links included in the entity graph network, wherein the determination is based on a node of the entity sharing a link path with the plan graph network and the entity graph network”;
“presenting for display, a plurality of interactive  for receiving inputs related to the task”;
“receiving the inputs ”; and
“ recalculating a value for the attribute value to obtain a recalculated attribute value and refreshing the plan graph network based on the recalculated attribute value, wherein the refresh assigns a second version identifier to the refreshed plan graph network”
These limitations, under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions). 
That is, other than reciting “a computing device”, “processing logic”, “automatically”, automatically”, “a display device”, “graphical user interface”, “user interface”, “planning engine”, “controls”, “at least one processor” and a “memory”, etc… nothing in the claim elements precludes the steps from being performed as “Certain Method of Organizing Human Activities”.
Moreover, the mere recitation of computer components (e.g., “a computing device”, “a display device”, “controls”, “non-transitory machine-readable medium”, “graphical user interface”, “user interface”, “planning engine”, “processing logic”, “at least one processor” and a “memory”, etc…) does not take the claims out of “Certain Methods of Organizing Human Activities” grouping. 
Dependent Claims 3-8, 10-15 and 17-21:
The additional limitations of the claimed invention merely narrow the previously recited “Certain Methods of Organizing Human Activities” abstract ideas as described in Claims 2, 9 and 16. The dependent claims are further directed to additional abstract ideas with limitations including a user is determined based on the user tag being associated with a relationship defined by links included in the entity graph, identification of a project instance where a task is incorporated as being a member of a set of tasks in the project instance, as well as having a set of tasks being generated in accordance with a process template and where the process template defines relationships between one or more tasks and one or more respective entities.
Thus, the claims recite at an abstract idea.
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“at least one processor”;
“memory including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to:”;
“receiving, by a computing device, a set of source data including a set of internal source data and a set of external source data, the set of source data including entity data and relationship data indicating associations between entities included in the entity data”;
“generating, by a planning engine executing on the computing device, an entity graph network including a plurality of nodes representing each of the entities and links between the nodes based on the relationship data”;
“receiving, by the computing device, a set of plan data, the set of plan data including attributes and measures”;
“generating, by the computing device, a plan graph network for an entity of the entity graph network using the attributes and the measures, the plan graph network being assigned a first version identifier”;
“presenting a discussion user interface to a set of users associated with a plan represented in the plan graph network”;
“retrieving a set of discussion data from posts submitted via the discussion user interface”;
“identifying, by the computing device, a task to be completed to modify an attribute value of the attributes”;
“automatically associating the task with the plan based on an evaluation of the discussion data”;
“based on the association of the task with the plan, automatically associating the attributes with the plan”;
“identifying, by the computing device, a task to be completed to modify an attribute value of the attributes”;
“automatically determining, by the computing device, a user to complete the task based on processing logic defined in the plan, wherein the user is determined to be related to an entity of the entities based on an evaluation of the plurality of nodes and links included in the entity graph network, wherein the determination is based on a node of the entity sharing a link path with the plan graph network and the entity graph network”;
“presenting for display, by the computing device, on a display device, a graphical user interface including a plurality of interactive controls for receiving inputs related to the task”;
“receiving the inputs from the graphical user interface”; and
“automatically recalculating a value for the attribute value to obtain a recalculated attribute value and refreshing the plan graph network based on the recalculated attribute value, wherein the refresh assigns a second version identifier to the refreshed plan graph network”
Independent Claims 2, 9 and 16 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “a computing device”, “a display device”, “controls”, “automatically”, “non-transitory machine-readable medium”, “graphical user interface”, “discussion user interface”, “planning engine”, “processing logic”, “at least one processor” and a “memory”, etc…) which are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. Additionally and/or alternatively, the claims as a whole are limited to a § 2106.05 (h)).
The additional limitations such as “identify a context of the graphical user interface, wherein the context of the graphical user interface includes a user tag, wherein the user is determined based on the user tag being associated with a relationship defined by the links included in the entity graph network” (see Dependent Claims 3, 10 and 17) recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions; “wherein the evaluation includes identification of a project instance and the task is identified based on the task being a member of a set of tasks included in the project instance” (see Dependent Claims 4, 11 and 18) recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions; “wherein the set of tasks is generated for an entity in the plan graph network in response to creation of the project instance” (see Dependent Claims 5, 12 and 19) recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions; “wherein the set of tasks is each generated in accordance with a process template, wherein the process template defines a template for instances of a particular project” (see Dependent Claims 6, 13 and 20) recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions; “wherein the process template defines relationships between one or more tasks of the set of tasks and one or more respective entities, wherein the relationships include a relationship between the task and a respective entity” (see Dependent Claims 7, 14 and 21) recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions; “wherein a start of the task is dependent on one of a completion of another task in the set of tasks or an event detected in the plan graph network” (see Dependent Claims 8 and 15) recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions.
The additional elements in Dependent Claims 3-8, 10-15 and 17-21 (e.g., such as “a computing device”, “a display device”, “controls”, “non-transitory machine-readable medium”, “graphical user interface”, “at least one processor” and a “memory”, etc…) are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” § 2106.05 (h)).
These claims do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Therefore, Claims 2-21 are patent ineligible under step 2a prong two.
Step 2B: Claims 2-21 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level of generality such as (e.g., “client devices” shown in Applicant’s Original Specification ¶ [0021]; “processor or processing devices” shown in Applicant’s Original Specification ¶ [0080]; “computer program or computer files or software programming language” shown in Applicant’s Original Specification ¶ [0081], “memory” & “display devices” shown in Applicant’s Original Specification ¶ [0084] and “communication networks” shown in Applicant’s Original Specification ¶ [0086]). These additional elements are limited to a particular field of use or technological environment pertaining to monitoring and analyzing business plan modeling, process template and task management data retrospective of a business enterprise environment (see MPEP § 2106.05 (h)).
The dependent claims contain additional elements such as (e.g., “a computing device”, “a display device”, “controls”, “non-transitory machine-readable medium”, “graphical user interface”, “at least one processor” and a “memory”, etc…) are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. Moreover, the additional claim elements as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing business plan modeling, process template and task management data retrospective of a business enterprise § 2106.05 (h)).
The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
First of all, Examiner points from Applicant’s Specification specific functions denoting “manual functionality” under MPEP § 2106.05 (d) which include the following:
(1) See Applicant’s Original Specification ¶ [0031]; (2) See Applicant’s Original Specification ¶ [0055]; (3) See Applicant’s Original Specification ¶ [0062]; (4) See Applicant’s Original Specification ¶ [0065]; (5) See Applicant’s Original Specification ¶ [0066].
Secondly, Examiner points to the “generic hardware and/or software computer components” indicated in Applicant’s Specification which include the following:
->	See Applicant’s Original Specification ¶ [0021]; See Applicant’s Original Specification ¶ [0080]; See Applicant’s Original Specification ¶ [0081]; See Applicant’s Original Specification ¶ [0084]; See Applicant’s Original Specification ¶ [0086].
Thirdly from the MPEP § 2106.05(d) ii court cases, see:
-> receiving or transmitting data over a network, e.g., using the Internet to gather data, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). performing repetitive calculations, in light of MPEP § 2106.05 (d) ii citing among others: Flook, 437 U.S. at 594, 198 USPQ2d at 199; Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). gathering statistics, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 2-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 2-21 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Response to Prior Art Arguments
13.		Applicant’s prior art arguments (see Applicant Remarks, Pages 10-12, dated 02/02/2021) with respect to Claims 2-5, 9-12 and 16-19 have been fully considered, but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 103
14.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub (US 2008/0140688 A1) to Clayton, in view of US PG Pub (US 2011/0126047 A1) to Anderson, in view of US PG Pub (US 2010/0057862 A1) to Nicol, and in further view of US Patent Application (US 2013/0144566 A1) to De Biswas.
Regarding Independent Claim 2, Clayton system for graph network-based resource scheduling teaches the following:
	- at least one processor (see at least Clayton: ¶ [0126]).
- memory including instructions that (see at least Clayton: ¶ [0126]), when executed by the at least one processor (see at least Clayton: ¶ [0126]) , cause the at least one processor to perform operations to:
- receive a set of source data that includes a set of internal source data and a set of external source data, wherein the set of source data includes entity data and relationship data that indicates associations between entities included in the entity data (see at least Clayton: ¶ [0427] & ¶ [0450]. Clayton teaches that FIG. 86 depicts the periodic updating of various elements of an enterprise 106. The updates may be either internal updates 8602 or external updates 8604. Internal updates 8602 may come from sources internal to the system, method and/or model 7402 and external updates 8604 may come from sources external to the system, method and/or model 7420. See also Clayton: ¶ [0026-0027] denoting that the association process may be driven by a method, system, user, plurality of users, some combination of foregoing or the like.)
- generate, by a planning engine (see at least Clayton: ¶ [0028]; ¶ [0096-0097]. Clayton notes an allocation engine as well as an intelligent decision engine.), an entity graph network that includes a plurality of nodes that represent each of the entities and links between the nodes based on the relationship data (see at least Clayton: ¶ [0013-0015] & ¶ [0038]. Clayton notes that the forecast and/or plan data may be converted into historical and/or actual data with the passage of time. Forecast and/or plan data may be naturally converted into historical and/or actual data with the passage of time. Decision points and/or nodes may be redefined, modified and/or updated with the passage of time. The periods and/or time series may be mapped onto a calendar, clock, business timeline and/or any other timeline. See also Clayton: ¶ [0359-0060]).
- receive a set of plan data (see at least Clayton: ¶ [0014-0017]. Clayton teaches that the “system may enable continuous planning, and may link, synchronize, integrate, aggregate and/or align planning for a number of enterprise units, plans, functions, processes and/or other subsets of an enterprise.” See also Clayton: ¶ [0023].), wherein the set of plan data (see at least Clayton: ¶  forecast and/or plan data may be converted into historical and/or actual data with the passage of time.) includes attributes (see at least Clayton: ¶ [0016].) and measures (see at least Clayton: Fig. 168. Clayton teaches that measures are shown in Fig. 168 item 16802.)
	Moreover, Clayton system for graph network-based resource scheduling explicitly does not teach the following:
- generate a plan graph network for an entity of the entity graph network through use of the attributes and the measures, the plan graph network being assigned a first version identifier
	Anderson however in the analogous art for graph network-based resource scheduling teaches the following:
- generate a plan graph network for an entity of the entity graph network through use of the attributes and the measures (see at least Anderson: ¶ [0029] & Figs. 4-5. Anderson teaches that tracking context for the information technology workloads may provide audit trails that can then be used to identify a relevant user, application, system, or other entity that can provide assistance with a particular issue.  The identities stored in the identity vault 125 and synchronized with the synchronization engine 150 may be customized to define particular attributes and roles that the identities may expose.), the plan graph network being assigned a first version identifier (see at least Anderson: ¶ [0122] & Fig. 5. Anderson teaches that policy-controlled management processes for version-controlled models of the information technology infrastructure. This “may include a version number or a temporal identifier that enables version-controlled management of the federated infrastructure models.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Clayton system for graph network-based resource scheduling with the aforementioned teachings of Anderson, wherein the model-driven architecture may employ virtualization features to provide manageable workloads that can move efficiently through the infrastructure, the service-oriented architecture may merge different technologies to provide various coordinated systems that can cooperate to optimally execute portions of an overall orchestrated workload (see Anderson: ¶ [0011]).
Further, the claimed invention is merely a combination of old elements in a similar field for graph network-based resource scheduling, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced Anderson, the results of the combination were predictable.
Moreover, Clayton / Anderson system for graph network-based resource scheduling explicitly does not teach the following:
- present a discussion user interface to a set of users associated with a plan represented in the plan graph network;
- retrieve a set of discussion data from posts submitted via the discussion user interface;
- identify a task to be completed to modify an attribute value of the attributes;
- automatically associate the task with the plan based on an evaluation of the discussion data;
- based on the association of the task with the plan, automatically associate the attributes with the plan
	Nicol however in the analogous art for graph network-based resource scheduling teaches the following:
- present a discussion user interface (see at least Nicol: ¶ [0027] & Fig. 1. Nicol teaches presenting a user interface 120 which can be configured to interact with the IM client 115 in order to allow the selection of contact list 118 members within the process definition user interface 120. The interaction between the IM client 115 and the process definition user interface 120 can be transparent to the process originator 105 when selecting contact list 118 members.)  to a set of users associated with a plan represented in the plan graph network (see at least Nicol: ¶ [0012] & Figs. 2-3 . Nicol teaches a process handler can allow a user to create a process definition detailing the contents of IMs to send, the IM system users to which the IMs are to be sent, and how to handle the response IMs from the IM users. Once the process definition is created, the process handler can automatically send the defined IMs to the specified IM system users in a specified order. Examiner interprets that the plan is a process definition or process flow outlining steps in the task request.)
- retrieve a set of discussion data from posts submitted via the discussion user interface (see at least Nicol: ¶ [0059] & Figs. 3-4. Nicol notes that an IM discussion indication 432 can indicate that a new process has been conveyed to one or more IM communicator. In another embodiment, process specific commands can be entered textually within a standard comment field. A  user could enter a command “BP: expense report to Jason<fileABC.” The BP can be an indicator to initiate a business process instead of sending a standard IM message. The next portion of the message can initiate the expense report. Finally, the last portion of the command can attach a fileABC to the expense report process. Examiner interprets that the set of discussion data from posts is 
- identify a task to be completed to modify an attribute value of the attributes (see at least Nicol: ¶ [0047-0049] & Fig. 3. Nicol notes that a task to be completed such as “Please review my travel request” and/or “Respond with Approve, Deny or Pass.” The sample process definition 300 is presented using an extensible markup language (XML) format. As such, the sample process definition 300 can consist of various specialized tags, attributes, and data values. The process flow control tags 310 can express the logic for evaluating participant responses in respect to terminating or continuing the execution of the process definition 300. Each process flow control 310 can be represented by a set of gate tags 315. Each gate 315 can include tags defining the value 320 of the corresponding received or expected response and whether the response value 320 is a terminating condition 325.)
- automatically associate the task with the plan based on an evaluation of the discussion data (see at least Nicol: ¶ [0031] & ¶ [0048]. Nicol notes that the process originator 105 can also associate one or more data items 133 with the process definition 125. A data item 133 can correspond to additional information related to the simple ad hoc business process. The sample process definition 300 can include tags that define the message text 305 for the IMs sent to the participants, the process flow controls 310 for evaluating participant responses, the participant sequence 330, and associated data items 365. See also Nicol: Fig 2 & Fig. 4.)
- based on the association of the task with the plan (see at least Nicol: ¶ [0031] & ¶ [0048].), automatically associate the attributes with the plan (see at least Nicol: ¶ [0047-0049] & Fig. 3. Nicol teaches that computer usable program code is configured to associate a data item with the process definition, wherein said data item conveys additional self-contained information related to the ad hoc business process.  The sample process definition 300 is presented using an extensible markup language (XML) format. As such, the sample process definition 300 can consist of various specialized tags, attributes, and data values.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Clayton / Anderson system for graph network-based resource scheduling with the aforementioned teachings of Nicol, by including a method for utilizing an instant messaging system to manage the execution of simple ad hoc business processes. Such a method can begin with the creation of a process definition by a process originator using a user interface that can be coupled with an instant messaging client application (see Nicol: ¶ [0005]).
Nicol, the results of the combination were predictable.
Moreover, Clayton / Anderson / Nicol system for graph network-based resource scheduling explicitly does not teach the following:
- automatically determine a user to complete the task based on processing logic defined in the plan, wherein the user is determined to be related to an entity of the entities based on an evaluation of the plurality of nodes and links included in the entity graph network, wherein the determination is based on a node of the entity sharing a link path with the plan graph network and the entity graph network;
- present for display on a display device, a graphical user interface that includes a plurality of interactive controls for receiving inputs related to the task;
- receive the inputs from the graphical user interface;
- automatically recalculate a value for the attribute value to obtain a recalculated attribute value and refresh the plan graph network based on the recalculated attribute value, wherein the refresh assigns a second version identifier to the refreshed plan graph network
De Biswas however in the analogous art of graph network-based resource scheduling teaches the following:
- automatically determine a user to complete the task based on processing logic defined in the plan (see at least De Biswas: ¶ [0190-0191]. De Biswas notes that the automatically changed component may be presented to the user who may save it as a different version. Expert collaboration may be part of a 3D design workflow that can be automated by the 3D model platform. A user may define a workflow that includes a step of design review by an expert when a user makes changes to a component. See also De Biswas ¶ [0148] & Fig. 5.), wherein the user is determined to be related to an entity of the entities based on an evaluation of the plurality of nodes and links included in the entity graph network, wherein the determination is based on a node of the entity sharing a link path with the plan graph network and the entity graph network (see at least De Biswas: ¶ [0102] & ¶ [0109]. De Biswas notes that the model space rendering 508 may be, but is not limited to, a perspective rendering, a planimetric rendering and the like. The model space diagram 510 and the model space rendering 508 are logically linked so that each reflects a near current state of the other.  This distributed version control may extend downward in the branch/node hierarchy so that an owner of a node (e.g. the node associated with sub-component 2) may create a version of sub-component 2 that includes a specific version of a lower level sub-component. See also De Biswas Figs. 4 & 5.)
- present for display on a display device (see at least De Biswas: ¶ [0105-0107]; Fig. 5.), a graphical user interface (see at least De Biswas: Fig. 5; Fig. 10.) that includes a plurality of interactive controls for receiving inputs related to the task (see at least De Biswas: ¶ [0090]; ¶ [0153]. De Biswas notes that the user devices 202 may be any form of computing device capable of receiving inputs from users, such as via a user interface, and transmitting such input to a back end server 208, such as via the front end server 204. Each node may include at least one version of a sub-component and each of the at least one version may include one or more attributes. “At 1704, the method 1700 may provide a first user administrative control of version selection for sub-components of the first node. At 1706, the method 1700 may provide a second user administrative control of version selection for sub-components of the second node.” Also see De Biswas ¶ [0019].)
- receive the inputs from the graphical user interface (see at least De Biswas: ¶ [0090] & Fig. 2.);
- automatically recalculate (see at least De Biswas: ¶ [0141].) a value for the attribute value to obtain a recalculated attribute value (see at least De Biswas: ¶ [0105] & Fig. 5. De Biswas notes also combinations of selection criteria (e.g. multiple attribute values, more than one business rule, combinations of price and availability, etc.) may be specified and applied in the version selection techniques. See also ¶ [0022] denoting “a plurality of versions may include a first version of a sub-component having a first value of an attribute and a second version of a sub-component having a second value of the attribute.”) and refresh the plan graph network based on the recalculated attribute value, wherein the refresh assigns a second version identifier to the refreshed plan graph network (see at least De Biswas: ¶ [0118] & Fig. 5. De Biswas notes that “Such updates may occur as the result of a manual refresh activated by a user, via activating a refresh button 506 on the user interface 500. In accordance with other embodiments, a user may define, such as via the user interface 500, an automated request for updates.”) 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Clayton / Anderson / Nicol system for graph network-based resource scheduling with the aforementioned teachings of De Biswas, wherein the version control system may be configured to use one or more optimized commands such as to perform the operation very fast. A protocol for communicating versions in the VCS may also be very efficient such as to quickly and easily figure out what data needs to be sent, including compressing and sending deltas or the like to version visualization user interfaces and the like (see De Biswas: ¶ [0182]).
Further, the claimed invention is merely a combination of old elements in a similar field for graph network-based resource scheduling, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by De Biswas, the results of the combination were predictable.

Regarding Independent Claims 9 and 16, Clayton non-transitory machine-readable medium / method for graph network-based resource scheduling teaches the following:
- receiving, by a computing device (see at least Clayton: Fig. 10), a set of source data that includes a set of internal source data and a set of external source data, wherein the set of source data includes entity data and relationship data that indicates associations between entities included in the entity data (see at least Clayton: ¶ [0427] & ¶ [0450]. Clayton teaches that FIG. 86 depicts the periodic updating of various elements of an enterprise 106. The updates may be either internal updates 8602 or external updates 8604. Internal updates 8602 may come from sources internal to the system, method and/or model 7402 and external updates 8604 may come from sources external to the system, method and/or model 7420. See also Clayton: ¶ [0026-0027] denoting that the association process may be driven by a method, system, user, plurality of users, some combination of foregoing or the like.)
- generating, by a planning engine executed on the computing device (see at least Clayton: ¶ [0028]; ¶ [0096-0097]. Clayton notes an allocation engine as well as an intelligent decision engine. See Clayton Fig. 10 with the computing device.), an entity graph network that includes a plurality of nodes that represent each of the entities and links between the nodes based on the relationship data (see at least Clayton: ¶ [0013-0015] & ¶ [0038]. Clayton notes that the forecast and/or plan data may be converted into historical and/or actual data with the passage of time. Forecast and/or plan data may be naturally converted into historical and/or actual data with the passage of time. Decision points and/or nodes may be redefined, modified and/or updated with the passage of time. The periods and/or time series may be mapped onto a calendar, clock, business timeline and/or any other timeline. See also Clayton: ¶ [0359-0060]).
- receiving, by the computing device (see at least Clayton: Fig. 10), a set of plan data (see at least Clayton: ¶ [0014-0017]. Clayton teaches that the “system may enable continuous planning, and may link, synchronize, integrate, aggregate and/or align planning for a number of enterprise units, plans, functions, processes and/or other subsets of an enterprise.” See also Clayton: ¶ [0023].), wherein the set of plan data (see at least Clayton: ¶ [0014-0017]; ¶ [0038]. Clayton notes that forecast and/or plan data may be converted into historical and/or actual data with the passage of time.) includes attributes (see at least Clayton: ¶ [0016].) and measures (see at least Clayton: Fig. 168. Clayton teaches that measures are shown in Fig. 168 item 16802.)
Moreover, Clayton non-transitory machine-readable medium / method for graph network-based resource scheduling explicitly does not teach the following:
- generating, by the computing device, a plan graph network for an entity of the entity graph network through use of the attributes and the measures, the plan graph network being assigned a first version identifier
	Anderson however in the analogous art for graph network-based resource scheduling teaches the following:
- generating, by the computing device (see at least Anderson: Fig. 1 & ¶ [0139].), a plan graph network for an entity of the entity graph network through use of the attributes and the measures (see at least Anderson: ¶ [0029] & Figs. 4-5. Anderson teaches that tracking context for the information technology workloads may provide audit trails that can then be used to identify a relevant user, application, system, or other entity that can provide assistance with a particular issue.  The identities stored in the identity vault 125 and synchronized with the synchronization engine 150 may be customized to define particular attributes and roles that the identities may expose. See also Figs. 4-5.), the plan graph network being assigned a first version identifier (see at least Anderson: ¶ [0122] & Fig. 5. Anderson teaches that policy-controlled management processes for version-controlled models of the information technology infrastructure. The configuration management database may contain various federated models of the infrastructure, each of which “may include a version number or a temporal identifier that enables version-controlled management of the federated infrastructure models.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Clayton non-transitory machine-readable medium / method for graph network-based resource scheduling with the aforementioned teachings of Anderson, wherein the model-driven architecture may employ virtualization features to provide manageable workloads that can move efficiently through the infrastructure, the service-oriented architecture may merge different technologies to provide various coordinated systems that can cooperate to optimally execute portions of an overall orchestrated workload (see Anderson: ¶ [0011]).
Further, the claimed invention is merely a combination of old elements in a similar field for graph network-based resource scheduling, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Anderson, the results of the combination were predictable.
Moreover, Clayton / Anderson non-transitory machine-readable medium / method for graph network-based resource scheduling explicitly does not teach the following:
- presenting a discussion user interface to a set of users associated with a plan represented in the plan graph network;
- retrieving a set of discussion data from posts submitted via the discussion user interface;
- identifying, by the computing device, a task to be completed to modify an attribute value of the attributes;
- automatically associating the task with the plan based on an evaluation of the discussion data;
- based on the association of the task with the plan, automatically associating the attributes with the plan
	Nicol however in the analogous art for graph network-based resource scheduling teaches the following:
- presenting a discussion user interface (see at least Nicol: ¶ [0027] & Fig. 1. Nicol teaches presenting a user interface 120 which can be configured to interact with the IM client 115 in order to allow the selection of contact list 118 members within the process definition user interface 120. The interaction between the IM client 115 and the process definition user interface 120 can be transparent to the process originator 105 when selecting contact list 118 members.)  to a set of users associated with a plan represented in the plan graph network (see at least Nicol: ¶ [0012] & Figs. 2-3 . Nicol teaches a process handler can allow a user to create a process definition detailing the contents of IMs to send, the IM system users to which the IMs are to be sent, and how to handle the response IMs from the IM users. Once the process definition is created, the process handler can automatically send the defined IMs to the specified IM system users in a specified order. Examiner interprets that the plan is a process definition or process flow outlining 
- retrieving a set of discussion data from posts submitted via the discussion user interface (see at least Nicol: ¶ [0059] & Figs. 3-4. Nicol notes that an IM discussion indication 432 can indicate that a new process has been conveyed to one or more IM communicator. In another embodiment, process specific commands can be entered textually within a standard comment field. A user could enter a command “BP: expense report to Jason<fileABC.” The BP can be an indicator to initiate a business process instead of sending a standard IM message. The next portion of the message can initiate the expense report. Finally, the last portion of the command can attach a fileABC to the expense report process. Examiner interprets that the set of discussion data from posts is interpreted as instant messages from users submitted.)
- identifying, by the computing device (see at least Nicol: Fig. 1 & ¶ [0021]), a task to be completed to modify an attribute value of the attributes (see at least Nicol: ¶ [0047-0049] & Fig. 3. Nicol notes that a task to be completed such as “Please review my travel request” and/or “Respond with Approve, Deny or Pass.” The sample process definition 300 is presented using an extensible markup language (XML) format. As such, the sample process definition 300 can consist of various specialized tags, attributes, and data values. The process flow control tags 310 can express the logic for evaluating participant responses in respect to terminating or continuing the execution of the process definition 300. Each process flow control 310 can be represented by a set of gate tags 315. Each gate 315 can include tags defining the value 320 of the corresponding received or expected response and whether the response value 320 is a terminating condition 325.)
- automatically associating the task with the plan based on an evaluation of the discussion data (see at least Nicol: ¶ [0031] & ¶ [0048]. Nicol notes that the process originator 105 can also associate one or more data items 133 with the process definition 125. A data item 133 can correspond to additional information related to the simple ad hoc business process. The sample process definition 300 can include tags that define the message text 305 for the IMs sent to the participants, the process flow controls 310 for evaluating participant responses, the participant sequence 330, and associated data items 365. See also Nicol: Fig 2 & Fig. 4.)
- based on the association of the task with the plan (see at least Nicol: ¶ [0031] & ¶ [0048].), automatically associating the attributes with the plan (see at least Nicol: ¶ [0047-0049] & Fig. 3. Nicol teaches that computer usable program code is configured to associate a data item with the process definition, wherein said data item conveys additional self-contained information related to the ad hoc business process.  The sample process definition 300 is presented using an extensible markup language (XML) format. As such, the sample process definition 300 can consist of various specialized tags, attributes, and data values.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Clayton / Anderson non-transitory machine-readable medium / method for graph network-based resource scheduling with the aforementioned teachings of Nicol, by including a method for utilizing an instant messaging system to manage the execution of simple ad hoc business processes. Such a method can begin with the creation of a process definition by a process originator using a user interface that can be coupled with an instant messaging client application (see Nicol: ¶ [0005]).
Further, the claimed invention is merely a combination of old elements in a similar field for graph network-based resource scheduling, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Nicol, the results of the combination were predictable.
Moreover, Clayton / Anderson / Nicol non-transitory machine-readable medium / method for graph network-based resource scheduling explicitly does not teach the following:
- automatically determining, by the computing device, a user to complete the task based on processing logic defined in the plan, wherein the user is determined to be related to an entity of the entities based on an evaluation of the plurality of nodes and links included in the entity graph network, wherein the determination is based on a node of the entity sharing a link path with the plan graph network and the entity graph network;
- presenting for display, by the computing device, on a display device, a graphical user interface that includes a plurality of interactive controls for receiving inputs related to the task;
- receiving the inputs from the graphical user interface;
- automatically recalculating a value for the attribute value to obtain a recalculated attribute value and refresh the plan graph network based on the recalculated attribute value, wherein the refresh assigns a second version identifier to the refreshed plan graph network
De Biswas however in the analogous art of graph network-based resource scheduling teaches the following:
- automatically determining, by the computing device (see at least De Biswas: Fig. 2 & ¶ [0090]), a user to complete the task based on processing logic defined in the plan (see at least De Biswas: Expert collaboration may be part of a 3D design workflow that can be automated by the 3D model platform. A user may define a workflow that includes a step of design review by an expert when a user makes changes to a component. See also De Biswas ¶ [0148] & Fig. 5.), wherein the user is determined to be related to an entity of the entities based on an evaluation of the plurality of nodes and links included in the entity graph network, wherein the determination is based on a node of the entity sharing a link path with the plan graph network and the entity graph network (see at least De Biswas: ¶ [0102] & ¶ [0109]. De Biswas notes that the model space rendering 508 may be, but is not limited to, a perspective rendering, a planimetric rendering and the like. The model space diagram 510 and the model space rendering 508 are logically linked so that each reflects a near current state of the other.  This distributed version control may extend downward in the branch/node hierarchy so that an owner of a node (e.g. the node associated with sub-component 2) may create a version of sub-component 2 that includes a specific version of a lower level sub-component. See also De Biswas: Figs 4 & 5.)
- presenting for display, by the computing device (see at least De Biswas: Fig. 2 & ¶ [0090]), on a display device (see at least De Biswas: ¶ [0105-0107]; Fig. 5.), a graphical user interface (see at least De Biswas: Fig. 5; Fig. 10.) that includes a plurality of interactive controls for receiving inputs related to the task (see at least De Biswas: ¶ [0090]; ¶ [0153]. De Biswas notes that the user devices 202 may be any form of computing device capable of receiving inputs from users, such as via a user interface, and transmitting such input to a back end server 208, such as via the front end server 204. Each node may include at least one version of a sub-component and each of the at least one version may include one or more attributes. “At 1704, the method 1700 may provide a first user administrative control of version selection for sub-components of the first node. At 1706, the method 1700 may provide a second user administrative control of version selection for sub-components of the second node.” Also see De Biswas ¶ [0019].)
- receiving the inputs from the graphical user interface (see at least De Biswas: ¶ [0090] & Fig. 2.)
- automatically recalculate (see at least De Biswas: ¶ [0141].) a value for the attribute value to obtain a recalculated attribute value (see at least De Biswas: ¶ [0105] & Fig. 5. De Biswas notes also combinations of selection criteria (e.g. multiple attribute values, more than one business rule, combinations of price and availability, etc.) may be specified and applied in the version selection techniques. See also ¶ [0022] denoting “a plurality of versions may include a first version of a sub-component having a first value of an attribute and a second version of a sub-component having a second value of the attribute.”) and refresh the plan graph network based on the recalculated attribute value, wherein the refresh assigns a second version identifier to the refreshed plan graph network (see at least De Biswas: ¶ [0118] & Fig. 5. De Biswas notes that “Such updates may occur as the result of a manual refresh activated by a user, via activating a refresh button 506 on the user interface 500. In accordance with other embodiments, a user may define, such as via the user interface 500, an automated request for updates.”) 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Clayton / Anderson / Nicol non-transitory machine-readable medium / method for graph network-based resource scheduling with the aforementioned teachings of De Biswas, wherein the version control system may be configured to use one or more optimized commands such as to perform the operation very fast. A protocol for communicating versions in the VCS may also be very efficient such as to quickly and easily figure out what data needs to be sent, including compressing and sending deltas or the like to version visualization user interfaces and the like (see De Biswas: ¶ [0182]).
Further, the claimed invention is merely a combination of old elements in a similar field for graph network-based resource scheduling, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by De Biswas, the results of the combination were predictable.

Regarding Dependent Claims 3, 10 and 17, Clayton / Anderson / Nicol / De Biswas system / non-transitory machine readable medium / method for graph network-based resource scheduling teaches the limitations of  Independent Claims 2, 9 and 16 above, and De Biswas further teaches the system / non-transitory machine readable medium / method for graph network-based resource scheduling comprising:
- identify a context of the graphical user interface, wherein the context of the graphical user interface includes a user tag, wherein the user is determined based on the user tag being associated with a relationship defined by the links included in the entity graph network (see at least De Biswas: ¶ [0104]; Figs. 4-5. De Biswas teaches that different versions of sub-components may be selected for inclusion in forming the component based on various factors. Versions of sub-components may be tagged with attributes such as price, cost, license status/clearance, strength, stress/strain, weight, material properties, geometry and the like. It is important to note that in ¶ [0170] “content may be user/collaborator tagged so that users with appropriated privileges can see which collaborator made what changes to the drawing/model or part of the drawing/model at any part of the timeline.”)

Regarding Dependent Claims 4, 11 and 18, Clayton / Anderson / Nicol / De Biswas system / non-transitory machine readable medium / method for graph network-based resource scheduling teaches the limitations of  Independent Claims 2, 9 and 16 above, and De Biswas further teaches the system / non-transitory machine readable medium / method for graph network-based resource scheduling comprising:
- wherein the evaluation includes identification of a project instance and the task is identified based on the task being a member of a set of tasks included in the project instance (see at least De Biswas: ¶ [0095]; ¶ [0135-0139]. The desk widget 902 may be a collection of projects, each project comprising at least on the 3D model space 400 or portion thereof, that the user may own, subscribe to, or otherwise have authenticated access to. The projects may be shared resources and multiple users may subscribe to a single project and synchronously edit/view sub-spaces of the project based on access privileges as described above. The users may click/hover over subscribed/public projects to check which other users are collaborating.)

Regarding Dependent Claims 5, 12 and 19, Clayton / Anderson / Nicol / De Biswas system / non-transitory machine readable medium / method for graph network-based resource scheduling teaches the limitations of Claims 2, 4, 9, 11, 16 and 18 above, and De Biswas further teaches the system / non-transitory machine readable medium / method for graph network-based resource scheduling comprising:
- wherein the set of tasks is generated for an entity in the plan graph network in response to creation of the project instance (see at least De Biswas: ¶ [0134-0139]; Fig. 9. De Biswas notes that desk widget 902 may be a collection of projects, each project comprising at least on the 3D model space 400 or portion thereof, that the user may own, subscribe to, or otherwise have authenticated access to. The projects may be shared resources and multiple users may subscribe to a single project and synchronously edit/view sub-spaces of the project based on access privileges as described above.)
Dependent Claims 8 and 15, Clayton / Anderson / Nicol / De Biswas system / non-transitory machine readable medium for graph network-based resource scheduling teaches the limitations of Claims 2, 4, 9 and 11 above, and De Biswas further teaches the system / non-transitory machine readable medium for graph network-based resource scheduling comprising:
- wherein a start of the task is dependent on one of: a completion of another task in the set of tasks or an event detected in the plan graph network (see at least De Biswas: ¶ [0143] & Fig. 10. De Biswas notes that user interface 1000 may be used for visually laying out all the computational processes in a circuit like diagram. Each node 1002, collectively forming a “circuit”, may be a process, which may be hosted in the backend server 208. Some of these processes may run only once at the start during setup (e.g. a 3D model space/sub-space import) and some may be run continuously (e.g. an analysis node) with a frequency assigned to them. “These processes may or may not be inter-dependent i.e. they may be started/stopped without affecting the computations happening elsewhere in the circuit.”)

16.		Claims 6-7, 13-14 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Clayton / Anderson / Nicol / De Biswas, and in further view of US PG Pub (US 2006/0107265 A1) to Schulz.
		Regarding Dependent Claims 6-7, 13-14 and 20-21, Clayton / Anderson / Nicol / De Biswas system / non-transitory machine readable medium / method for graph network-based resource scheduling doesn’t explicitly teach the following:
	- wherein the set of tasks are each generated in accordance with a process template, wherein the process template defines a template for instances of a particular project (see Dependent Claims 6, 13 and 20);
	- wherein the process template defines relationships between one or more tasks of the set of tasks and one or more respective entities, wherein the relationships include a relationship between the task and a respective entity (see Dependent Claims 7, 14 and 21) 
Schulz however in the analogous art for graph network-based resource scheduling teaches the following:
- wherein the set of tasks are each generated in accordance with a process template, wherein the process template defines a template for instances of a particular project (see Schulz: Fig. 8 & Fig. 10. Schulz notes in Fig. 8, Schultz teaches a process template that outlines steps for a UWL Project such as 1: Order a New server, 2) Organize UWL update meeting and 3) Release Version 2.1. Examiner refers to Figure 10 in Schultz. Schultz provides a process template that outlines a series of steps in order to issue and approve PO 244543 (e.g., N1250 task -> which splits up into N1260 task, N1262 task and leave request -> which proceeds to N1261 task -> which then proceeds to N12614 task and approve PO 244543).”) (see Dependent Claims 6, 13 and 20);
	- wherein the process template (see Schulz: Fig. 3 & Fig. 8) defines relationships between one or more tasks of the set of tasks and one or more respective entities (see at least Schulz: ¶ [0035-0036]), wherein the relationships include a relationship between the task and a respective entity (see at least Schulz: ¶ [0035-0036] &  Fig. 3. Schulz teaches that the system 60 is shown to include a first task context 62 including a plurality of individual or atomic tasks 64), a second task context 66 (including a plurality of individual tasks 68), and an Mth task context 70 (including exemplary individual tasks 72). “The GUI 180 in its task browser display area 182 displays various composite tasks and individual tasks in a tree or hierarchical view. Thus, hierarchical relationships between individual tasks and composite tasks may be readily seen.”) (see Dependent Claims 7, 14 and 21)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Clayton / Anderson / Nicol / De Biswas system / non-transitory machine readable medium / method for graph network-based resource scheduling with the aforementioned teachings of Schulz, where each subtask provides more detailed information on an individual task and an operation performed on an individual task may also be performed on a subtask in an automated fashion without further human interaction (see Schulz: ¶ [0037]).
Further, the claimed invention is merely a combination of old elements in a similar field for graph network-based resource scheduling, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Schulz, the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERICK J HOLZMACHER/               Examiner, Art Unit 3623               

/MATTHEW S GART/               Supervisory Patent Examiner, Art Unit 3623